UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06325 Dreyfus Midc ap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund July 31, 2016 (Unaudited) Common Stocks - 98.0% Shares Value ($) Automobiles & Components - .7% Dana Holding 309,547 4,222,221 Gentex 606,514 a 10,717,102 Thor Industries 96,503 7,386,340 Banks - 5.9% Associated Banc-Corp 320,525 5,961,765 BancorpSouth 176,992 4,215,949 Bank of Hawaii 90,510 a 6,237,949 Bank of the Ozarks 187,799 a 6,758,886 Cathay General Bancorp 153,530 4,602,829 Commerce Bancshares 174,864 8,269,319 Cullen/Frost Bankers 114,727 a 7,788,816 East West Bancorp 306,227 10,479,088 F.N.B. 435,197 5,200,604 First Horizon National 494,756 7,203,647 FirstMerit 354,683 7,529,920 Fulton Financial 366,393 5,001,264 Hancock Holding 163,667 4,744,706 International Bancshares 114,523 3,140,221 MB Financial 128,280 4,924,669 New York Community Bancorp 1,024,808 14,808,476 PacWest Bancorp 243,365 10,063,143 PrivateBancorp 167,729 7,413,622 Prosperity Bancshares 138,115 7,056,295 Signature Bank 112,986 b 13,585,437 SVB Financial Group 109,152 b 10,961,044 Synovus Financial 264,572 8,053,572 TCF Financial 360,223 4,895,431 Trustmark 139,820 3,649,302 Umpqua Holdings 461,628 7,030,594 Valley National Bancorp 465,870 4,225,441 Washington Federal 189,912 4,747,800 Webster Financial 192,359 6,917,230 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.0% (continued) Shares Value ($) Capital Goods - 9.9% A.O. Smith 157,977 14,674,483 AECOM 323,183 b 11,469,765 AGCO 149,055 a 7,178,489 B/E Aerospace 217,252 10,392,249 Carlisle 136,226 14,070,784 CLARCOR 102,520 6,382,895 Crane 105,709 6,585,671 Curtiss-Wright 93,362 8,308,284 Donaldson 260,683 a 9,418,477 EMCOR Group 127,327 7,092,114 Esterline Technologies 61,790 b 3,758,686 GATX 87,358 a 3,907,523 Graco 117,250 8,677,672 Granite Construction 84,847 4,223,684 Hubbell 110,470 11,911,980 Huntington Ingalls Industries 99,737 17,212,611 IDEX 161,126 14,467,504 ITT 192,130 6,092,442 Joy Global 204,703 5,655,944 KBR 300,351 4,210,921 Kennametal 164,969 4,101,129 KLX 109,150 b 3,525,545 Lennox International 82,432 12,925,338 Lincoln Electric Holdings 132,413 8,217,551 MSC Industrial Direct, Cl. A 101,375 7,281,766 Nordson 114,024 10,067,179 NOW 228,048 b 4,175,559 Orbital ATK 124,425 10,839,906 Oshkosh 156,239 8,607,206 Regal Beloit 95,546 5,829,261 Teledyne Technologies 73,477 b 7,715,085 Terex 231,202 5,581,216 Timken 146,897 4,913,705 Toro 115,985 10,664,821 Trinity Industries 321,928 7,471,949 Triumph Group 104,359 3,217,388 Valmont Industries 47,937 6,277,350 Wabtec 191,260 a 13,101,310 Watsco, Cl. A 53,984 7,775,855 Common Stocks - 98.0% (continued) Shares Value ($) Capital Goods - 9.9% (continued) Woodward 117,200 6,860,888 Commercial & Professional Services - 2.1% CEB 67,645 4,061,406 Clean Harbors 110,546 b 5,684,275 Copart 211,537 b 10,669,926 Deluxe 103,338 6,984,615 FTI Consulting 88,937 b 3,810,061 Herman Miller 126,445 4,143,603 HNI 92,214 4,807,116 Manpowergroup 150,834 10,467,880 MSA Safety 68,326 3,818,057 R.R. Donnelley & Sons 445,914 a 7,990,779 Rollins 200,661 5,654,627 Consumer Durables & Apparel - 3.5% Brunswick 192,790 9,566,240 CalAtlantic Group 158,789 5,749,750 Carter's 106,892 10,822,815 Deckers Outdoor 68,979 a,b 4,553,304 Fossil Group 85,821 a,b 2,711,944 Helen of Troy 58,048 b 5,782,161 Kate Spade & Company 268,819 b 5,830,684 KB Home 182,398 a 2,863,649 NVR 7,712 b 13,148,960 Polaris Industries 126,648 a 12,506,490 Skechers USA, Cl. A 280,421 b 6,735,712 Tempur Sealy International 128,480 a,b 9,716,942 Toll Brothers 323,134 b 9,050,983 TRI Pointe Group 304,306 b 4,092,916 Tupperware Brands 105,988 a 6,643,328 Vista Outdoor 128,392 b 6,426,020 Consumer Services - 3.2% Brinker International 116,546 5,493,978 Buffalo Wild Wings 40,170 a,b 6,746,953 Cheesecake Factory 93,952 4,860,137 Churchill Downs 25,101 3,291,494 Cracker Barrel Old Country Store 50,165 a 7,896,473 DeVry Education Group 121,052 a 2,695,828 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.0% (continued) Shares Value ($) Consumer Services - 3.2% (continued) Domino's Pizza 105,583 15,552,376 Dunkin' Brands Group 194,929 8,832,233 Graham Holdings, Cl. B 9,078 4,568,413 International Speedway, Cl. A 55,501 1,874,269 Jack in the Box 68,233 6,031,115 Panera Bread, Cl. A 47,949 a,b 10,516,175 Service Corporation International 408,168 11,314,417 Sotheby's 107,594 a 3,484,970 Texas Roadhouse 134,948 a 6,372,245 Wendy's 455,416 4,399,319 Diversified Financials - 3.6% CBOE Holdings 171,493 11,798,718 Eaton Vance 239,001 a 9,036,628 FactSet Research Systems 85,980 14,785,121 Federated Investors, Cl. B 200,059 6,315,863 Janus Capital Group 306,044 4,621,264 MarketAxess Holdings 79,789 12,898,690 MSCI 184,329 15,859,667 Raymond James Financial 267,401 14,680,315 SEI Investments 288,825 12,997,125 SLM 895,379 b 6,437,775 Stifel Financial 139,117 b 4,917,786 Waddell & Reed Financial, Cl. A 173,936 3,176,071 WisdomTree Investments 237,454 a 2,360,293 Energy - 3.4% CONSOL Energy 484,343 a 9,386,567 Denbury Resources 746,630 a 2,165,227 Dril-Quip 80,081 b 4,358,809 Energen 206,334 9,776,105 Ensco, Cl. A 642,298 a 5,889,873 Gulfport Energy 266,659 b 7,757,110 HollyFrontier 370,046 9,406,569 Nabors Industries 597,191 5,374,719 Noble 512,615 a 3,783,099 Oceaneering International 205,776 5,737,035 Oil States International 108,998 b 3,370,218 Patterson-UTI Energy 314,079 6,089,992 QEP Resources 503,412 9,162,098 Common Stocks - 98.0% (continued) Shares Value ($) Energy - 3.4% (continued) Rowan Cos., Cl. A 263,452 4,015,008 SM Energy 142,742 a 3,872,590 Superior Energy Services 323,020 5,158,629 Western Refining 167,346 a 3,489,164 World Fuel Services 148,410 7,064,316 WPX Energy 578,018 b 5,774,400 Food & Staples Retailing - .8% Casey's General Stores 82,969 a 11,079,680 Sprouts Farmers Markets 299,372 a,b 6,924,474 SUPERVALU 567,524 b 2,769,517 United Natural Foods 106,943 b 5,345,011 Food, Beverage & Tobacco - 3.1% Boston Beer, Cl. A 20,165 a,b 3,687,775 Dean Foods 194,976 3,599,257 Flowers Foods 380,679 7,000,687 Hain Celestial Group 217,934 b 11,504,736 Ingredion 152,627 20,336,021 Lancaster Colony 41,202 5,354,612 Post Holdings 135,525 b 11,745,952 Snyder's-Lance 169,747 5,815,532 Tootsie Roll Industries 37,127 a 1,378,525 TreeHouse Foods 119,844 a,b 12,366,702 WhiteWave Foods 375,218 b 20,820,847 Health Care Equipment & Services - 6.4% ABIOMED 82,939 b 9,784,314 Align Technology 153,658 b 13,698,611 Allscripts Healthcare Solutions 398,172 a,b 5,622,189 AmSurg 114,000 b 8,551,140 Community Health Systems 238,201 b 3,041,827 Cooper 102,742 18,747,333 Halyard Health 97,648 b 3,377,644 Hill-Rom Holdings 120,354 6,430,514 IDEXX Laboratories 189,871 b 17,808,001 LifePoint Health 91,332 b 5,405,028 LivaNova 91,324 a,b 4,753,414 MEDNAX 195,781 b 13,491,269 Molina Healthcare 88,357 a,b 5,019,561 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.0% (continued) Shares Value ($) Health Care Equipment & Services - 6.4% (continued) Owens & Minor 134,177 a 4,791,461 ResMed 297,715 a 20,506,609 STERIS 181,260 a 12,860,397 Teleflex 91,728 16,539,476 Tenet Healthcare 207,103 b 6,339,423 VCA 171,665 b 12,246,581 WellCare Health Plans 93,265 b 9,960,702 West Pharmaceutical Services 155,211 12,460,339 Household & Personal Products - .6% Avon Products 935,806 3,808,730 Edgewell Personal Care 126,143 b 10,672,959 Energizer Holdings 130,639 6,731,828 Insurance - 4.7% Alleghany 32,740 b 17,794,190 American Financial Group 151,050 11,041,755 Aspen Insurance Holdings 128,075 5,886,327 Brown & Brown 245,096 8,985,219 CNO Financial Group 377,918 6,564,436 Endurance Specialty Holdings 130,732 8,841,405 Everest Re Group 89,821 16,977,067 First American Financial 233,000 9,741,730 Genworth Financial, Cl. A 1,042,391 b 2,981,238 Hanover Insurance Group 91,445 7,529,581 Kemper 99,495 3,409,694 Mercury General 77,326 a 4,281,541 Old Republic International 518,270 10,044,073 Primerica 98,426 a 5,069,923 Reinsurance Group of America 136,010 13,498,992 RenaissanceRe Holdings 91,570 10,761,306 W.R. Berkley 206,596 12,021,821 Materials - 7.1% Allegheny Technologies 225,505 a 4,016,244 AptarGroup 133,091 10,405,054 Ashland 131,681 14,911,556 Bemis 198,765 10,144,966 Cabot 130,912 6,374,105 Carpenter Technology 97,644 a 3,832,527 Common Stocks - 98.0% (continued) Shares Value ($) Materials - 7.1% (continued) Commercial Metals 245,224 4,056,005 Compass Minerals International 72,124 a 5,019,109 Domtar 130,414 5,134,399 Eagle Materials 101,509 8,521,681 Greif, Cl. A 55,940 2,244,872 Louisiana-Pacific 307,035 b 6,202,107 Minerals Technologies 73,865 a 4,820,430 NewMarket 21,175 9,061,629 Olin 348,385 7,281,246 Packaging Corporation of America 199,772 a 14,920,971 PolyOne 175,697 6,161,694 Reliance Steel & Aluminum 152,356 11,950,805 Royal Gold 138,793 11,733,560 RPM International 281,953 15,298,770 Scotts Miracle-Gro, Cl. A 95,649 7,054,114 Sensient Technologies 94,413 6,970,512 Silgan Holdings 84,286 4,178,900 Sonoco Products 214,120 10,905,132 Steel Dynamics 512,839 13,754,342 United States Steel 312,832 a 8,599,752 Valspar 154,673 a 16,468,034 Worthington Industries 95,600 4,236,036 Media - 1.6% AMC Networks, Cl. A 130,282 a,b 7,212,411 Cable One 9,167 4,802,408 Cinemark Holdings 224,992 8,459,699 DreamWorks Animation SKG, Cl. A 152,936 b 6,265,788 John Wiley & Sons, Cl. A 100,899 5,821,872 Live Nation Entertainment 311,164 b 8,532,117 Meredith 80,148 4,366,463 New York Times, Cl. A 260,509 a 3,381,407 Time 216,678 3,538,352 Pharmaceuticals, Biotechnology & Life Sciences - 2.6% Akorn 174,204 b 5,963,003 Bio-Rad Laboratories, Cl. A 44,115 b 6,400,645 Bio-Techne 77,971 8,765,500 Catalent 228,953 b 5,847,460 Charles River Laboratories International 99,533 b 8,751,937 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.0% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 2.6% (continued) Mettler-Toledo International 56,724 b 23,325,476 PAREXEL International 112,514 a,b 7,521,561 Prestige Brands Holdings 111,549 a,b 5,967,871 United Therapeutics 94,847 a,b 11,477,435 Real Estate - 12.0% Alexander & Baldwin 97,888 3,856,787 Alexandria Real Estate Equities 155,456 c 17,457,709 American Campus Communities 274,602 c 14,847,730 Camden Property Trust 183,073 c 16,401,510 Care Capital Properties 176,603 c 5,223,917 Communications Sales & Leasing 287,911 c 8,948,274 Corporate Office Properties Trust 201,910 c 6,049,224 Corrections Corporation of America 249,881 c 8,008,686 DCT Industrial Trust 185,753 c 9,328,516 Douglas Emmett 295,953 a,c 11,258,052 Duke Realty 733,435 c 21,115,594 Education Realty Trust 140,833 c 6,779,701 EPR Properties 134,049 c 11,262,797 Equity One 191,292 c 6,364,285 First Industrial Realty Trust 244,627 c 7,209,158 Healthcare Realty Trust 240,047 c 8,680,099 Highwoods Properties 206,953 c 11,531,421 Hospitality Properties Trust 322,260 c 10,283,317 Jones Lang LaSalle 95,910 10,499,268 Kilroy Realty 195,696 c 14,326,904 Lamar Advertising, Cl. A 173,676 c 11,785,653 LaSalle Hotel Properties 238,067 c 6,558,746 Liberty Property Trust 308,803 c 12,778,268 Mack-Cali Realty 191,464 c 5,399,285 Medical Properties Trust 498,523 c 7,826,811 Mid-America Apartment Communities 160,149 a,c 16,978,997 National Retail Properties 305,535 c 16,242,241 Omega Healthcare Investors 351,662 a,c 12,132,339 Post Properties 112,951 c 7,182,554 Potlatch 86,505 c 3,308,816 Rayonier 258,865 c 7,046,305 Regency Centers 216,896 c 18,420,977 Senior Housing Properties Trust 504,549 c 11,206,033 Sovran Self Storage 98,486 c 10,082,012 Common Stocks - 98.0% (continued) Shares Value ($) Real Estate - 12.0% (continued) Tanger Factory Outlet Centers 202,244 c 8,441,665 Taubman Centers 128,291 c 10,381,308 Urban Edge Properties 195,570 c 5,849,499 Weingarten Realty Investors 245,375 c 10,597,746 WP GLIMCHER 393,752 4,992,775 Retailing - 2.9% Aaron's 135,025 3,233,849 Abercrombie & Fitch, Cl. A 141,970 2,940,199 American Eagle Outfitters 352,080 a 6,309,274 Ascena Retail Group 356,066 b 2,894,817 Big Lots 93,098 a 4,950,952 Cabela's 102,086 b 5,270,700 Chico's FAS 279,564 3,357,564 CST Brands 160,125 7,160,790 Dick's Sporting Goods 189,727 9,731,098 GameStop, Cl. A 217,626 a 6,735,525 Guess? 131,763 a 1,939,551 HSN 65,902 3,371,546 J.C. Penney 644,948 a,b 6,230,198 Murphy USA 79,007 b 6,055,096 Office Depot 1,025,439 b 3,548,019 Pool 89,518 9,155,901 Restoration Hardware Holdings 77,208 a,b 2,378,778 Williams-Sonoma 173,489 a 9,382,285 Semiconductors & Semiconductor Equipment - 2.0% Advanced Micro Devices 1,359,196 a,b 9,324,085 Cree 211,449 a,b 6,047,441 Cypress Semiconductor 662,770 a 7,714,643 Fairchild Semiconductor International 239,857 b 4,734,777 Integrated Device Technology 285,190 b 6,271,328 Intersil, Cl. A 282,380 4,314,766 Microsemi 240,800 b 9,391,200 Silicon Laboratories 81,740 b 4,355,107 Synaptics 76,923 b 3,996,150 Teradyne 425,621 8,406,015 Software & Services - 8.6% ACI Worldwide 243,925 b 4,832,154 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.0% (continued) Shares Value ($) Software & Services - 8.6% (continued) Acxiom 160,827 b 3,690,980 ANSYS 186,738 b 16,686,908 Broadridge Financial Solutions 250,764 16,971,707 Cadence Design Systems 638,298 b 15,351,067 CDK Global 329,388 19,035,332 CommVault Systems 87,045 b 4,503,708 Computer Sciences 291,852 13,959,281 comScore 99,989 b 2,594,715 Convergys 206,109 5,492,805 CoreLogic 189,238 b 7,622,507 DST Systems 66,408 8,190,099 Fair Isaac 65,827 8,336,331 Fortinet 310,193 b 10,760,595 Gartner 174,981 b 17,541,845 j2 Global 97,113 6,491,033 Jack Henry & Associates 167,399 14,940,361 Leidos Holdings 135,191 a,b 6,760,902 Manhattan Associates 152,184 b 8,834,281 MAXIMUS 136,111 8,019,660 Mentor Graphics 212,058 4,529,559 NeuStar, Cl. A 114,761 b 2,890,830 PTC 243,782 b 9,685,459 Rackspace Hosting 227,993 b 5,341,876 Science Applications International 87,213 5,299,062 Synopsys 321,996 b 17,439,303 Tyler Technologies 68,635 a,b 11,188,878 Ultimate Software Group 60,811 b 12,715,580 WebMD Health 81,946 b 4,999,525 WEX 81,256 b 7,612,062 Technology Hardware & Equipment - 6.1% 3D Systems 220,560 a,b 2,953,298 ARRIS International 365,624 b 9,959,598 Arrow Electronics 194,609 b 12,939,552 Avnet 273,032 11,221,615 Belden 89,842 6,577,333 Brocade Communications Systems 984,202 9,153,079 Ciena 272,971 b 5,238,313 Cognex 179,528 8,109,280 Diebold 134,627 a 3,801,866 Common Stocks - 98.0% (continued) Shares Value ($) Technology Hardware & Equipment - 6.1% (continued) FEI 86,879 9,245,663 Ingram Micro, Cl. A 312,582 10,702,808 InterDigital 73,012 4,311,359 IPG Photonics 78,086 b 6,581,869 Jabil Circuit 407,149 8,285,482 Keysight Technologies 357,282 b 10,446,926 Knowles 182,049 b 2,446,739 Lexmark International, Cl. A 132,650 4,864,275 National Instruments 212,041 6,081,336 NCR 261,521 b 8,622,347 NetScout Systems 196,270 b 5,491,635 Plantronics 70,344 3,393,395 Polycom 280,106 b 3,470,513 SYNNEX 61,143 6,146,706 Tech Data 74,406 b 5,798,460 Trimble Navigation 528,472 b 13,972,800 VeriFone Systems 231,910 b 4,443,396 ViaSat 95,136 a,b 7,023,891 Vishay Intertechnology 280,344 a 3,736,985 Zebra Technologies, Cl. A 110,401 b 5,852,357 Telecommunication Services - .2% Telephone & Data Systems 202,009 Transportation - 1.4% Genesee & Wyoming, Cl. A 121,753 a,b 7,883,507 JetBlue Airways 678,730 b 12,441,121 Kirby 113,188 b 6,167,614 Landstar System 89,396 6,301,524 Old Dominion Freight Line 144,318 b 10,053,192 Werner Enterprises 95,544 2,400,065 Utilities - 5.6% Aqua America 373,294 12,930,904 Atmos Energy 216,819 17,299,988 Black Hills 109,905 6,929,510 Great Plains Energy 328,324 9,777,489 Hawaiian Electric Industries 229,620 7,129,701 IDACORP 107,250 8,671,162 MDU Resources Group 415,171 9,984,863 National Fuel Gas 180,527 a 10,201,581 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.0% (continued) Shares Value ($) Utilities - 5.6% (continued) New Jersey Resources 183,329 6,827,172 OGE Energy 423,861 13,635,608 ONE Gas 109,731 7,128,126 PNM Resources 169,921 5,838,486 Questar 369,827 9,308,546 Southwest Gas 99,577 7,717,217 Talen Energy 130,469 b 1,774,378 UGI 365,774 16,554,931 Vectren 176,088 9,109,032 Westar Energy 300,514 16,699,563 WGL Holdings 107,184 7,587,555 Total Common Stocks (cost $2,231,113,247) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 0.22%, 9/15/16 (cost $2,909,187) 2,910,000 d Other Investment - 1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $62,070,075) 62,070,075 e Investment of Cash Collateral for Securities Loaned - 4.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $146,942,785) 146,942,785 e Total Investments (cost $2,443,035,294) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At July 31, 2016, the value of the fund’s securities on loan was $311,432,739 and the value of the collateral held by the fund was $316,426,254, consisting of cash collateral of $146,942,785 and U.S. Government & Agency securities valued at $169,483,469. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Real Estate 12.0 Capital Goods 9.9 Software & Services 8.6 Materials 7.1 Short-Term/Money Market Investments 6.5 Health Care Equipment & Services 6.4 Technology Hardware & Equipment 6.1 Banks 5.9 Utilities 5.6 Insurance 4.7 Diversified Financials 3.6 Consumer Durables & Apparel 3.5 Energy 3.4 Consumer Services 3.2 Food, Beverage & Tobacco 3.1 Retailing 2.9 Pharmaceuticals, Biotechnology & Life Sciences 2.6 Commercial & Professional Services 2.1 Semiconductors & Semiconductor Equipment 2.0 Media 1.6 Transportation 1.4 Food & Staples Retailing .8 Automobiles & Components .7 Household & Personal Products .6 Telecommunication Services .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 3,216,924,322 - - Equity Securities— Foreign Common Stocks † 9,672,972 - - Mutual Funds 209,012,860 - - U.S. Treasury - 2,909,255 - Other Financial Instruments: Financial Futures †† 2,735,614 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Midcap Index Fund July 31, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation at Contracts Contracts ($) Expiration 07/31/2016 ($) Financial Futures Long E-mini Standard & Poor's Midcap 437 68,036,530 September 2016 2,735,614 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At July 31, 2016, accumulated net unrealized appreciation on investments was $995,484,115, consisting of $1,144,698,363 gross unrealized appreciation and $149,214,248 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 By: /s/ James Windels James Windels Treasurer Date: September 15, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
